DISSENTING OPINION.
Smith, Judge:
I am sorry to say that I can not agree that the importation in issue is entitled to free entry. The goods are pictures of women’s frocks and gowns draped to the female figure so posed as to display the dress pattern, its hang, and coloring. The pictures are painted in water colors on heavy paper or cardboard and are the originals for the production by a plate process of thousands of copies designed to be used as inserts either in dress catalogues or fashion magazines. The pictures are not outline delineations, and they are neither the broad representations which serve to record for the artist the principal features of the thing to be portrayed nor the preliminary studies which are necessary for the realization of his complete artistic conception. They are the finished work of the artist done in water *215colors and not in pencil, chalk, crayons, or other hard material. They are therefore neither drawings nor'sketches as these terms are commonly used and popularly understood.
Webster’s International Dictionary:
Drawing. — 2. The act or the art of representing any object by means of lines and shades; especially, such a representation when in one color, or in tints used not to represent the colors of natural objects, but for effect only, and produced with hard material such as pencil, chalk, etc.; delineation; also, the figure or representation drawn. (Italics mine.)
Sketch. — n. An outline or general delineation of anything; a first rough or incomplete draught or plan of any design; especially, in the fine arts, süch a representation of an object or scene as serves the artist’s purpose by recording its chief features; also, a preliminary study for an original work.
Syn. — Outline; delineation; draught; plan; design. Sketch, outline, delineation. An outline gives only the bounding lines of some scene or picture. A sketch fills up the outline in part, giving broad touches, by which an imperfect idea may be conveyed. A delineation goes further, carrying out the more striking features of the picture, and going so much into detail as to furnish a clear conception of the whole. * * * — Crdbb.
Sketch. — v. 1.1. To draw the outline or chief features of; to make a rough draught of. 2. To plan or describe by giving the principal points or ideas of.
Syn. — To delineate; design draught; depict.
As I see it, to bold tbat pictures sucb as those imported are either drawings or sketches must result in. wiping out entirely the well-settled distinction between original paintings and original drawings and sketches. In other words, if pictures painted in water colors and the- complete conception of the artist are either drawings or sketches, then every finished painting in water color becomes a sketch or drawing, and that means of course fiee entry to all water-color paintings even if used for a utilitarian purpose — a result which was certainly not intended by Congress. The fact that the witnesses testified that the pictures were first drawn or sketched in pen and ink or pencil and then colored with water colors does not help the conclusion reached in the prevailing opinion, inasmuch as water color and other paintings are generally made in just that way; that is to say, they are first drawn, outlined, sketched or delineated and colored. The portrait painter draws the face and figure, sketche draperies and surroundings and completes the work by painting or coloring it. The portrait, however, could hardly be called á sketch or drawing simply because sketching and drawing figured in the making of the portrait..
The goods are finished complete — original pictures painted in water colors — and are therefore original paintings in water colors. As they are admittedly designed for a utilitarian use, however, they are expressly excluded from the operation of paragraph 652 and are therefore not entitled to free entry.
I am of the opinion that the decision of the Board of General Appraisers should be affirmed and not reversed.